Landon, J.
The plaintiff was non-suited. He is therefore entitled to the most favorable inferences of which the testimony admits. He dealt with the person whom the defendant permitted to be its representative in its dealings with the plaintiff, from and including the time of his employment, during the *842ten weeks and one day of his service, and until and including his payment and discharge. As between the parties, Grey was the ostensible agent of defendant, and clothed with all the power he assumed to exercise. Besides, there is no intimation in the evidence that his real power was not as ample as his ostensible. The jury might have found that the defendant did employ the plaintiff for one year, at two dollars per day. $To question arises under the statute of frauds, for the plaintiff went to work upon the morning of his contract, and the year of his service would expire on the evening before the full year would expire. The judgment is reversed; a new trial is granted, costs to abide the event. All concur.